874 P.2d 108 (1994)
127 Or. App. 741
STATE of Oregon, Respondent,
v.
Wallace Eric NELSON, aka Walter Eric Neil, Appellant.
91CR0627; CA A74368.
Court of Appeals of Oregon.
Argued and Submitted July 27, 1993.
Decided May 4, 1994.
Ingrid A. MacFarlane, Deputy Public Defender, argued the cause, for appellant. With her on the brief was Sally L. Avera, Public Defender.
Jonathan H. Fussner, Asst. Atty. Gen., argued the cause, for respondent. With him on the brief were Theodore R. Kulongoski, Atty. Gen., and Virginia L. Linder, Sol. Gen.
Before DEITS, P.J., and RIGGS[*] and De MUNIZ, JJ.
PER CURIAM.
Defendant, after pleading no contest, was convicted of burglary in the first degree. ORS 164.225. He appeals from the judgment requiring him to pay restitution in the amount of $10,000 to the Crime Victim's Compensation Program. However, an order *109 of restitution is part of a defendant's sentence. State v. Hart, 299 Or. 128, 140-41, 699 P.2d 1113 (1985); see also ORS 137.106 ("In addition to any other sentence it may impose, the court may order that the defendant make restitution to the victim."). Because defendant's sentence is the result of a negotiated plea, it is not reviewable by this court under the version of ORS 138.222(2)(d) in effect at the time of his sentence. State v. George, 127 Or.App. 581, 873 P.2d 468 (1994).
Affirmed.
NOTES
[*]  Riggs, J., vice Durham, J.